                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

FRAZIER PORTER                                    §

VS.                                               §      CIVIL ACTION NO. 1:19-CV-295

WAYNE BREWER, ET AL.                              §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Frazier Porter, a prisoner currently confined at the LeBlanc Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed a motion for injunctive relief.

        The court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The magistrate judge recommends denying plaintiff’s motion for injunctive relief.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.
                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 6) is ADOPTED. Plaintiff’s motion for

injunctive relief (document no. 4) is DENIED.



                     SIGNED this the 16 day of January, 2020.




                                                    ____________________________
                                                    Thad Heartfield
                                                    United States District Judge




                                                2
